WALLACE, JUDGE:
The claimant, Claudine Hinkle, seeks to recover for damages to her vehicle caused when a foster child from the Department of Welfare took the vehicle without permission and wrecked it. The vehicle, a Blazer, was covered by insurance, and this claim is for the amount of the deductible, $250.00.
According to claimant’s testimony, four foster children were placed in her care and in the care of her husband on June 26,1978. *200On October 6, 1978, one of these children, Joyce Ann Stacy, who was thirteen years old at the time, got up in the middle of the night, went down to the dining room, and took the keys out of claimant’s purse. She drove downtown and was on her way back when the accident occurred.
Mrs. Hinkle testified that she always kept her purse in an unlocked china closet in the dining room and that “all the kids knew where (it) was.” The claimant further stated that when the children needed money, she would either get it herself or “tell them to get it” from her purse.
In order for the claimant to recover in this case, it must be shown that the respondent State agency was guilty of some negligent act which proximately caused the damage to the claimant. We find no such negligent behavior here. The record in this case indicates that the claimant was warned of the tendency of the foster child to run away. The claimant testified that a Mrs. Groves at the Department of Welfare informed her that the child “had a history of running away from foster homes” and that claimant should “just take one day at a time and see what happens.” It is clear from the testimony that Mrs. Hinkle had adequate notice of the child’s untrustworthiness, and, being thus alerted, nonetheless continued to allow the child access to her purse. Claimant therefore assumed the risk of any loss which resulted, and this Court can require no more of the respondent then that it give claimant notice of pertinent facts relating to the foster children, which it did. We therefore find no liability, and hereby disallow the claim.
Claim disallowed.